Case: 21-20556     Document: 00516254918         Page: 1     Date Filed: 03/25/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                       March 25, 2022
                                  No. 21-20556
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk


   Thy Ngoc Nguyen,
                                                           Plaintiff—Appellant,

                                       versus

   Wallace L. Carroll, Field Office Director, United
   States Citizenship and Immigration Services, Houston;
   Alejandro Mayorkas, Secretary, U.S. Department of
   Homeland Security; Merrick Garland, U.S. Attorney
   General; United States Citizenship and Immigration
   Services,
                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:21-CV-2077


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Appellant, Nguyen, challenges the district court’s order granting
   appellees’ motion to dismiss Nguyen’s suit alleging that he was illegally


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20556          Document: 00516254918               Page: 2       Date Filed: 03/25/2022

                                            No. 21-20556


   denied citizenship via naturalization and requesting an order naturalizing
   him. 1 We affirm.
          Petitioner, who was born in Vietnam, has been a permanent resident
   of the United States since June 28, 1990. In October of 1992, Plaintiff was
   convicted in California of assault with a deadly weapon. He was sentenced
   to three years imprisonment and a $1,000 fine.
          In 2013 Plaintiff applied to the USCIS for naturalization as a United
   States citizen. His application was denied, and he was placed in removal
   proceedings because his 1992 conviction constituted an “aggravated felony.
   In 2018 Plaintiff again applied for naturalization, and USCIS again denied
   Plaintiff relief because he had been convicted of an “aggravated felony” and
   thus could not be of “good moral character” under the Immigration and
   Nationality Act. (“INA”), 8 U.S.C. §§1427(a), 1101(f)(8). The denial was
   upheld on administrative appeal to the United States Citizenship and
   Immigration Services.
          Plaintiff then filed this civil action in district court seeking de novo
   review of his denied naturalization application. Defendants responded by
   filing a motion to dismiss the action.
          We agree with the district court that because Nguyen had been
   convicted in California of assault with a deadly weapon in 1992, an aggravated
   felony, he could not be of good moral character as required for naturalization
   under the INA. Id.
          For these reasons and those stated by the district court in its careful
   memorandum opinion and order of September 28, 2021, we AFFIRM the
   district court judgment.




          1
              The district court had jurisdiction to consider this claim under 8 U.S.C. § 1421(c).




                                                  2